Citation Nr: 0103597	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-18 528	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD
M. N. Romero, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1972 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO rating decision, which 
denied the veteran's claim for an increased rating for 
rheumatoid arthritis and denied his claim for a TDIU. 


REMAND

In this instant case, the veteran's service-connected 
rheumatoid arthritis is currently rated 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  The United 
States Court of Appeals for Veterans Claims has noted that 
rating decisions must be based on medical findings that 
relate to the applicable criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Court has held that the Board, in turn, 
may consider only independent medical evidence to support 
Board findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In this respect, in order for the RO to rate 
rheumatoid arthritis, it is necessary to know whether or not 
the medical findings on file meet the requirements for a 
higher rating under Diagnostic Code 5002.  A review of the 
record indicates that the RO was not satisfied with the 
adequacy of the veteran's December 1998 VA compensation 
examination as it did not address the applicable criteria 
under Diagnostic Code 5002.  The RO scheduled another VA 
examination for the veteran in February 2000.  However, the 
veteran advised the RO of his need to cancel the appointment 
based on his need to be out of state in order to tend to a 
recent stroke suffered by his mother.  The veteran also 
informed the RO that he wanted to delay undergoing another VA 
examination since he was being treated for trigger finger and 
wanted such to heal.  Currently, there is no indication in 
the record that a VA examination has been rescheduled.  More 
importantly, since the current medical findings on file are 
inadequate for rating purposes, a new examination is 
warranted in this case.

Additionally, an attempt should be made to secure additional 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

With regard to the veteran's claim for TDIU, the Board finds 
it appropriate to forego adjudication of this issue while the 
claim for an increased rating is being developed.  The 
increased rating claim and the claim for TDIU are 
inextricably intertwined because adjudication of the 
increased rating claim may affect the merits and outcome of 
an adjudication of the TDIU claim.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Subsequent to the RO's February 1999 decision in this case, 
new requirements for the development of claims were added to 
the law under the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran's claims must be 
developed in accordance with these new and binding 
requirements.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO should undertake all 
development required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

4.  The RO should obtain and associate 
with the VA vocational rehabilitation 
folder.

5.  The veteran should be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate, including x-rays and 
range of motion testing should be 
performed, and all findings should be set 
forth in detail.  The examiner must 
review the claims folder, the applicable 
rating criteria for rheumatoid arthritis, 
and a copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  How often does the veteran have 
incapacitating exacerbations of 
rheumatoid arthritis?

b.  Are there objective examination 
findings that show the veteran's 
rheumatoid arthritis results in symptom 
combinations productive of definite 
impairment of health?

c.  Is rheumatoid arthritis characterized 
by weight loss and/or anemia, which is 
productive of a severe impairment to his 
health?

d.  Does rheumatoid arthritis result in 
constitutional manifestations, associated 
with active joint involvement, which are 
totally incapacitating?

If the veteran does not have rheumatoid 
arthritis as an active process, the 
examiner is asked to answer the following 
questions, in light of all the evidence:

e.  What are the chronic residuals (such 
as limitation of motion or ankylosis) of 
the rheumatoid arthritis?

f.  In what joints are there chronic 
residuals?

g.  For each joint in which there are 
chronic residuals, what objective 
manifestations (such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion) confirm the presence of 
limitation of motion?

h.  For each joint in which there are 
chronic residuals in the form of 
limitation of motion, what are the exact 
ranges of motion?

i.  For each joint in which there are 
chronic residuals in the form of 
ankylosis, is the ankylosis favorable or 
unfavorable?

j.  For each joint in which there are 
chronic residuals, does the veteran have 
weakened movement, excess fatigability, 
incoordination, or pain on use?  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
these symptoms.

k.  For each joint in which there are 
chronic residuals, does pain 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time?  If feasible, 
these determinations should be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO must evaluate the veteran's 
rheumatoid arthritis and TDIU claims in 
light of the entire claims file.  All 
appropriate laws and regulations should 
be applied.  If the benefits being sought 
by the veteran are not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


